NO •._________________

                      · DOMINICK LOWE, Relator

                                      v.

      Judge of the 232"d District Court Harris County, Respondent


IN THE COURT OF CRIMINAL APPEALS OF TEXAS AT AUSTIN
                                                                       RECEiVED \N
INRE:                                                            COURT OF CRIIIIIINAL APPEALS

DOMINICK LOWE ARTICLE 11.07 PROCEEDING                                  FEB 05 2015
         Original Proceeding from the 232"d Judicial District Court, Afoa~ Acostat9 C~®m

                Harris County, Texas Cause No.1226453-A

      MOTION FOR LEAVE TO FILE WRIT OF MANDAMUS

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

   NOW COMES Dominick Lowe, Relator, in accordance with Rules of

Texas Rules of Appellate Procedure 72.1 and Pursuant to Article 11.07, Sec.

3(c) of the Texas Code of Criminal Procedure and files this motion for leave

to file petition for writ of mandamus, and, in support thereof, presents the

following:

   1. The Real Party in Interest, Dominick Lowe, filed an 11.07 application

      for a writ ofhabeas corpus in the convicting court on November 7,

      2012.

   2. More than 35 days have elapsed since the filing date and a timely
   order designating issues has not been entered. The application also has
                                                               I
   not been forwarded to the Court of Criminal Appeals.

3. Relator is entitled to extraordinary relief before this court because of

   Respondent's untimely processing of my 11.07 writ aJiication. The

   Judge has no authority to continue to hold Relator's

   application for writ of habeas corpus filed November 7, 2012.

4. Article 11.07 does not authorize the trial court to extend the time
                                                               I




   limitations imposed by the statute, other than by a   timel~ entry of
                       .                                       I
   an order designating issues. McCree v. Hampton,824 S.iW.2d 578,579

   (Tex. Crim. App.1992).

5. The 11.07 application for writ ofhabeas corpus also contained a CD

   disk of the trial transcript and a CD disk ofthe.involuntary custodial

   confession (State exhibit no. 1). That would also need a court order

   to forward.

6. My 11.07 writ application is currently inactive with no future events.

   failure to grant relief gives the state the green light to let my

   application rest at idle in violation of my 14th Amendment Rights of

   The United States Constitution.
                               NEW INFORMATION

7.    The 232nd District Court ofHarris County entered an order designating

      issues and a order not to forward my 11.07 application for writ of

      habeas corpus to The Court of Criminal Appeals on January 31, 2013.


     WHEREFORE, Dominick Lowe prays that this Court will grant motion

     for leave to file his petition for writ of mandamus, and for such other

     relief to which Relator is entitled, either at law or in equity. I am

     currently in the Prison Mental Retard Offender Program and will not

     object if this court appoints counsel to assist me with my writ since I

     have been repeatedly run over and taken advantage of by the Texas

     Judicial System! Please order the Harris County judge to forward my

     11.07 application, related records and custodial confession to the Court of

     Criminal Appeals. Note this is a new writ contains new respondent and

     new issues. Writ on hold for over two years issue. Not abuse!

     (See No. WR-79,520-01 In RE Jason Arlan Barnes, Relator)
                           CERTIFICATE OF SERVICE
This is to certify that a true and accurate copy of this Motion for Emergency

Relief has been served as indicated below to the following counsel of record

and district clerk on this 2nd day of February 2015 .. Mailed certified mail.

   Chris Daniel, District Clerk
   Harris County, Texas
   1201 Franklin
   Houston, Texas 77002

   Joshua Reiss
   Assistant District Attorney
   1201 Franklin, Suite 600 ·
   Houston, TX 77002 .

   Judge Marylou keel                               Respectfully submitted,
    232nd District Court Trial Judge              · Dominick Lowe
   1201 Franklin (16th floor)                       #1679134
   Houston, TX 77002                                379FM2972
                                                    Rusk, '{X 75785




                                                   cJS.:2~-~·
                                                    Dominick Lowe#01679134
                                                    Hodge Unit
                                                    379 FM 2972
                                                    Rusk, TX 75785
             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,520-01


                            IN RE JASON ARLAN BARNES, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. 09-12-11844-CR IN THE 221"' DISTRICT COURT
                          FROM MONTGOMERY COUNTY


       Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 221 .. District Court of Montgomery County, that more than 35 days have

elapsed, and that the application has not yet been forwarded to this Court. Relator contends that the

district court entered an order designating issues on June 5, 2011.

        Respondent, the Judge of the 221 51 District Court of Montgomery County, shall file a

response with this Court by having the District Clerk submit the record on such habeas corpus

application. In the alternative, Respondent may resolve the issues set out in the order designating

issues and then have the District Clerk submit the record on such application. In either case,
                                                                                               2

Respondent's answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted his

response.



Filed: June 5, 2013
Do not publish
       -- -- ·---    ·--   --
    • Attachthiscardtothebackofthemailplece,                                    -· ··---··---, •· ·····----·-··-,                 ~-                                      1                         1
, __    or_o_n_t_h_e_fr_o_r_t_!f_sp~a...,c_e_P_.e_rm_lts_._ _ _ _ _--,.J 1--'---.,....,..,.,....,..,.._....,.-.,.----,---L--"'"=-:-:-,.._,....,...._,_,_                                            j
,...                                                                       D. Is delivery address different from item 1? 0 Yes
     1· Article /.lddressed to:                                          .     If YES, enter delivery address below:                p No               :                                            I
    c,~:;(. r;:~;;_~~;&r!U-alfl
        I    l.~    :Jft               ~                                    ~3=,=s=.e=rv=lc:e::Ty=p=e======:::;:===~==.
                                                                                                                                                               /if-                              ,~-~----~T-~--.,
                                                                                                                                                                                                    b                                               ~          _  ~
        r''"".l .
                           1
                               h   .       i'Y- 77 0 0 ).                    • lia"eertifieq Mall C1 Express Mall
                                                                            . -d Registered       D. Return Receipt for-Merchandise
                                                                                                                                                                                                    ~
                                                                                                                                                                                                    j
                                                                                                                                                                                                                                       .. .         ~
                                                                                                                                                                                                                                                    ""'
                                                                                                                                                                                                                                                               ·0         ·,_

                                                                                                                                                                                                    1~                                              a
                                                                                   0 Insured Man·              0 c.o.D,
                                                                                4. flestricted DeliverY'? (Extra Fee)                     0 Yes                                                         .2
                                                                                                                                                                                                                                            =a
                                                                                                                                                                                                                                            ·:i:
                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                    t£
I

1 2, .Article f'Jumber.
      (Transfe!from.~rvlqe iabel)

:1 PS Foim 3811 ;
                                       .


                                Februa~ 2004
                                                  7011 0110 0002 3789 3117
                                                            Domestic Return Receipt
                                                                                                                                   J
                                                                                                                                        io2sss-o2-M-1540                 I
                                                                                                                                                                                                   ll
                                                                                                                                                                                                   J!
                                                                                                                                                                                                                                             &j
                                                                                                                                                                                                                                                 E . 11'.
                                                                                                                                                                                                                                             Z!e!:;:~qrt
                                                                                                                                                                                                                                             C.-+'


                                                                                                                                                                                                                                            0.0 0 I&
                                                                                                                                                                                                                                                          0·
                                                                                                                                                                                                                                                    t£ 0 ~-
                                                                                                                                                                                                                                                                   m            ::T
                                                                                                                                                                                                                                                                                r,_;
                                                                                                                                                                                                                                                                                ...,
I                                      .                              -        \                                                                                                               ---::J   Q)
                                                                                                                                                                                                                                                                   ~-rn
                                                                                                                                                                                                                                                                  'a>
                                                                                                                                                                                                                                                          "iii~
         ' SENDER: COMPLETE THIS SECTION                                                     ..                                • • •
                                                                                                                                         ·.·;   ..


                                                                                                                                                                                        ..
                                                                                                                                                                                                                 •I
                                                                                                                                                                                                                 li
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                   ·


                                                                                                                                                                                                                                  .~
                                                                                                                                                                                                                                       CD
                                                                                                                                                                                                                                             'iij
                                                                                                                                                                                                                                          :iE "2 :iE
                                                                                                                                                                                                                                       c. -o "' -
                                                                                                                                                                                                                                    fl ~li' ~-g>· ~
                                                                                                                                                                                                                                                  iil -~ca>
                                                                                                                                                                                                                                                                   C




        1:' • Complete items 1, 2, and 3.• Aiso Complete' -·                      - ..     A,   Signature' . ·: ·::;   -~ ..                     ·_·_::... ~_-~'I.~e·n···t·-.·_·"   ~II'. ...~                                     ·_·(/)~_ ·oa: 0£ a:gj                        ru
        h - item 4 ifRestricted Delivery' Is desired.                                                                                                         L:-1   ~                                                                 :n    ~                                  Cl
        li • Print yo\Jr name and addrei:is o-n the_reverse                              1-X-'-c'--'-'----------r.;.;.·_·-_·-:o:=....:A..::d=-=d""re:.::;ss::..:ec=._e·1                                                               ..;                         ..r;         Cl
      _ 1•
     - 1 •
             so that we can return the card to you.
             Attach this card to the back of the mail piece, .
                                                                                           s; Received by. (Printed Name)
                                                                                                           ·
                                                                                                                                             :I· c. Date of Delivery d
                                                                                                                                             -                         1
                                                                                                                                                                                                                 ii ~=~j---......l~
                                                                                                                                                                                                                      1      ':'----
                                                                                                                                                                                                                                                                                Cl

                                                                                                                                                                                                                                                                                Cl
                                                                                                                                                                                                                                       v
                                                                                                                                                                                                                            ::e e
        1. ;~r on the front if space permits.                                              .      .                                          .- - · . J                I                                          !          ~                                                   r-=1
        I 1. Article Addressed to:                                                         0; 'Is delivery address different from Item 1? D. Yes '                     I                                          II         \~                                                  r-=1
        I                                                                                                                                                              I                                          II                                      '~
                                                                                                                                                                                                                                                          ...J.
                                                                                                                                                                                                                                                                                 Cl


         1   Juf;,..-Ju~ I
        l ''L3 LYJ l                          diS },,c.      f-eo-.~r t
                                                                        .
                                                                                               If YES, enter delivery address below:                  D No

                                                                                                                                                                                         :
                                                                                                                                                                                         1
                                                                                                                                                                                                                 :,. _:
                                                                                                                                                                                                                  1:        u
                                                                                                                                                                                                                                       1~ r-              ~
         1                  I~N~ Floor                                              l!;==========i
                                                                                                sa_~. Type.
                                                                                                                                                                                                                  j':'l 'c
                                                                                                                                                                                                                  1, ~      -s ."- ;x·                                          l---..,
                    Id''""' o 1 rY
                                                                                           3.                                                                                            'I                                          1..
                                r:: Vt,.,
                                      - ~L1,. ,.,                                            ...EI'""'certlfled Mall      o Express Mali·                                                                         r;t::l.J ~ ..;..:: "-                                             -8
                                                                            ~                                                                                                                                     I'~        ~
                                                                                                                                                                                          1
                                                                                                D ReQlstered             D  Return REicelpt for Merchandise                              I                                               ..........                                     .!l!

                     (~' V J ~ 1,.,
                      - JU
                                               T >c l7 OU).                                   0 Insured Mall Cl C.O.D.
                                                                                           4•. flEistrlcted Delivery? (Extra Fee)
                                                                                                                                                     ·
                                                                                                                                                              0 Yes
                                                                                                                                                                                         -I
                                                                                                                                                                                         I
                                                                                                                                                                                                                  !: ,. . -+- l~
                                                                                                                                                                                                                . I: ~-~ \.3:::.: ~
                                                                                                                                                                                                                                                           (

                                                                                                                                                                                                                                                                                  :n· ~E
                                                                                                                                                                                                                                                                                        ~
         2. Article Number                                         . .·:-.
        ·f-;;--=~~==----r============~================::::::---~-=o·    •~                                                                                                                                        ~~;
                                                                                                                                                                                                                   ~ ~•           .:,.
                                                                                                                                                                                                                                  - ....                                         .fj~·- .;:
                                                                                                                                                                                                                                                                                         j;

         1         (Transter from service tabeQ               7011 0110 0002 3789 3094                                                                                                   _1.                    --~,(;;;_
                                                                                                                                                                                                                     _J       ~~             _,
                                                                                                                                                                                                                                            "":"           .':)                  zCD·   "'k0
         ~~-P-S~F=~=3;8;1=1~.=F~~=ru~a=~~~~0~4===~D~o~m~~=c~~=m;R;e;~;~~-=====~~-~,-~-~-----~-"-,~-},_..                                                                                                        ---~~~&                                                          ~'
         I
                                                                                                                                                         ~-
                                                                                                                                                         I.
                                                                                                                                                              .~-------E)'
                                                                                                                                                                          ··-       ..
                                                                                                                                                                         -..;,...;....                   ....
                                                                                                                                                                                                                            ) -. . .
                                                                                                                                                                                         ~~~ --.:~.o::...~--.;o;.;._.;. ~--.;;;;;.                                        _J,;...-
                                                                                                                                                                                                                                                                                  eli




                                                                                                                                                         t ~~~;.
                                                                                                                                                         I
                                                                                                                                                         '--~-·
       II \...,Y1       ru    Li11'\\
                                      1
                                          t    I   diJI,r;clC!ifl._
                                                                                                                                                    ~-_p···-"·
       :· /u 1 FrtA,., kt; ~                                                                                                                        I            .._,,
                                                                      ~3=.=s=e=N=ice=-~=y=pe==========.==~==;:~====:
                   Hou.fkn 7y_ J] 00).                                          ~_ertified Mall
                                                                                -0 Registered
                                                                                                          0- Express Mall ·
                                                                                                          0. Return Receipt fer-Merchandise
                                                                                                                                            1
                                                                                                                                            1
                                                                                 0 Insured Mall           0 C.O.D,                          1
      I                                                                   1· 4. Restricted DellilerY? (Extra Fee)                 D Yes             I
      I
            2'.                .              ----                    .
      !' · :~~:,~:~~Ice if!beQ_ -.- __ ?_~_1 ~ ___0_~_1_~ -~!@___?_~ ~.:!--~ 1~_?- _. __ j
                                                                                                                                                    I
                                                                                                                                                    ·:
      .I
      II
            PS Form     3811;
                         ·.
                              February 2004
                                  .
                                                           Domestic "'eturn Receipt
                                                                         __    • __
                                                                                                                                102595-02-M-1640

       r                                                                  ·i·                                                          'K'-~·   ,    i.



                                                                                                                                                                         r
      .If •·'Oomplete·items 1, 2, and 3; AJ5o complete"'·>' · :             A:.. Signature.. . · ·• ·                   . .·, · ~ _-~ '.::-~·I' ·
       1· Item 4 If Restricted Delivery Is desired.                         X                                            , ' .D Agent        .I -
     · 11 •· Prtnt your name and address on. the reverse                                                                      D·Addressee I
       1:     so that we can return the card to you.
       L • Attach this card to the back of the mailpiece,
                                                                            B. Received by. (Printed Name)                  I
                                                                                                                     c. :Date of Delivery I
                                                                                                                                .         • I
       1
        ,   ,,or on·the'front if space permits.                                         . _         · · ··            . . Yi ' 1              I ....
          · '                             ·                                 D;.lsdellvery_addressdlfferentfromltem 1? 0 es                    1


            ·0u !Y- /u'